              Case 19-22732-RAM         Doc 3     Filed 09/24/19     Page 1 of 1




                                                Certificate Number: 00134-FLS-CC-033458060


                                                               00134-FLS-CC-033458060




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 24, 2019, at 3:38 o'clock PM EDT, Maricela
Elizabeth Bryant received from Cricket Debt Counseling, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Southern District of
Florida, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   September 24, 2019                      By:      /s/Elizabeth Venegas


                                                Name: Elizabeth Venegas


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
